
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24



Integration Bonus Plan


        Integration Bonus Plan adopted August 5, 2003 by the Compensation
Committee of the Board of Directors of Registrant providing for one-half of the
annual bonus payout based on the previous year's bonus formulas and assuming
that 100% of the target goals had been met. This bonus was paid to former Gart
Sports Company employees.





QuickLinks


Exhibit 10.24



Integration Bonus Plan
